Citation Nr: 0114499	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  96-39 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
April 1975.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The Board in November 1997 
remanded this case to the RO for further development.


FINDINGS OF FACT

1.  The veteran has completed two years of college and he has 
reported his last full-time work was in 1989 as a chef; he 
has indicated receipt of training in cooking and food 
management through VA vocational training and recently 
completed a vocational training program in independent living 
services.

2.  The veteran's service-connected disabilities are rated 50 
percent combined and, when evaluated in association with his 
educational attainment and occupational experience, are not 
sufficiently disabling to render him unable to obtain and 
retain all kinds of substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2000). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO received the veteran's initial application for TDIU in 
July 1990.  He reported having worked as a chef, cook and 
restaurant manager since early 1987 though late 1989.  He 
said he became too disabled to work late 1989 and had last 
worker full-time earlier in 1989.  The veteran reported 
having completed two years of college and he said that he 
left work to return to school but dropped out of school 
because of therapy.  

The veteran also requested reevalation of his service-
connected disability of both knees.  The RO in July 1990 
rated synovitis of the right knee, status post patellar 
realignment 20 percent and synovitis of the left knee 10 
percent and denied TDIU.   The RO granted a temporary total 
disability rating for the right knee from April through May 
1990.  The RO issued notice of the decision in August 1990.  

The RO in November 1990 reviewed records of the veteran's 
private and VA  hospitalizations in July 1990 for pulmonary 
embolism and other records in evaluating the veteran's claim 
for a temporary total disability rating.  Therein he said 
that he was unable to work because of the standing and moving 
and that he had braces on both legs.  He said there was no 
way he could return to work until October 1990 and "maybe 
not even then-depending on Drs orders."  VA hospitalized him 
late in 1990 for left groin deep vein thrombosis and to rule 
out pulmonary embolism.  He was considered able to return to 
school as soon as he returned home.  The RO increased the 
rating for the left knee to 20 percent and granted service 
connection for status post left lower lobe pulmonary emboli 
that it rated noncompensable.  The RO also granted the 
temporary total disability rating for the left knee though 
August 1990.  

The RO issued notice of the decision in December 1990 and the 
veteran early in 1991 asked for an extension of the temporary 
total rating through December 1990.
Additional VA outpatient reports through early 1991 showed 
the veteran was seen on a regular basis for anticoagulation 
therapy.  The RO in August 1991 reviewed
account of problems caused by his service-connected 
disability.  He claimed that he was bedridden for a time and 
had to recuperate before he could return to school and that 
as a result when he returned to school he was too far behind 
to continue.  

VA records from early 1991 note the veteran was in a 
vocational rehabilitation program and that he was authorized 
to purchase an exercise bicycle for quadriceps strengthening.  
He reported pain with increased activity especially going 
down stairs and walking more than one block.  VA clinical 
records later in 1991 show the veteran reportedly felt the 
knee symptoms improved after patellar realignment but said 
that he had bilateral knee pain with minimal ambulation.  It 
was noted he ha no patellar effusion and no dislocation.  In 
late 1991 the range of motion for the knees was 10-130 
degrees with no effusion or instability and inconsistent 
lateral joint line tenderness.

On a VA neuropsychological evaluation late in 1992 for 
chronic fatigue syndrome he reported having received several 
degrees in hotel management and food service management.  He 
stated that in the previous five semesters he had enrolled 
and discontinue school because of chronic fatigue.  It was 
also noted he had held a variety of unskilled and semiskilled 
positions and that his longest period of employment was for 
one year.  The examiner's impression was that his unstable 
history of employment and interpersonal relationships 
strongly suggested that a psychiatric problem was the most 
likely explanation for his presenting complaints and that the 
most likely diagnosis was somatization disorder or dysthymia.  
A clinical record entry that followed indicated it was felt 
that he might be trying to build a claim against VA. 

VA hospitalized the veteran in May 1993 to remove screws from 
the left tibia which he said had been painful for several 
months.  It was noted he had no falls in the previous six 
months and that he did not have impaired mobility  An 
examiner noted no effusion, crepitus or laxity of either 
knee, mild tenderness over the right knee joint line and 
range of motion 0-125 degrees on the right and 0-120 degrees 
on the left.  Neurologically he was graded as 4/5 in the 
lower extremities and as being intact to light touch.  At 
discharge his activity was as tolerated 

The record shows that early in 1994 the veteran applied to VA 
for nonservice-connected disability pension.  On the 
application form he said that he had not worked since late 
1989 and that he was unable to work or go to school.  He 
indicated that Social Security (SSA) entitlement had been 
pending since the summer of 1993.  He provided a written 
statement dated in 1992 from a VA physician that said he was 
being evaluated for symptoms including emotional lability, 
lethargy and visual changes, the reason for which had not 
been discovered.  The physician felt it was not safe to leave 
him at home alone without supervision.  

When VA examined the veteran early in 1994, he complained 
that he could not work since 1989 because of his knee 
condition and chronic fatigue condition, which it was 
reported had developed in 1991.  He said he could not get 
work as a chef on account of insurance problems and unable to 
get work in other capacities using his restaurant knowledge 
because of his fatigue problem and memory problem.  On 
examination the left knee was described as two centimeters 
larger than the right knee, range of motion was 0-115 degrees 
on the left and 0-100 degrees on the right and there was no 
subluxation or lateral instability.  The diagnoses were 
synovitis, status post realignment of the left and right 
patella; status post thrombophlebitis of the left thigh and 
pulmonary embolism; chronic fatigue, short term memory 
problem, emotional lability and irritability, etiology 
undetermined.

The RO in August 1994 continued the 20 percent rating for 
each knee, deferred a decision on entitlement to nonservice-
connected disability pension.  The RO issued notice of the 
determination in September 1994.  He wrote later that month 
that he was seeking TDIU from January 1991.  He also received 
a VA psychiatric evaluation that reported essentially the 
same employment history and found him with major affective 
disorder, bipolar type, manic.  Later in 1994 SSA advised the 
RO that the veteran was not receiving benefits and that he 
had a hearing pending on the denial of his claim.   

The RO in October 1994 issued a rating decision that granted 
entitlement to nonservice-connected disability pension from 
January 1994, deferred a decision on his TDIU claim and again 
denied an increased rating for the knees.  The principal 
nonservice-connected disability was bipolar type major 
affective disorder.  The RO issued notice of this 
determination in October 1994.  He submitted another VA 
application form for TDIU late in 1994 that informed he 
became too disabled to work in July 1990 and that he left his 
last employment to undergo intensive physical therapy.

The RO in August 1995 considered this record when it denied 
entitlement to TDIU.  The RO noted the status of the 
bilateral knee disability and that the veteran was found 
totally disabled from a combination of the service-connected 
and nonservice-connected disabilities.  The veteran disagreed 
stating he could no longer work in the profession he trained 
for in VA vocational rehabilitation and that he was found 
infeasible for further training.  He added at a RO hearing 
that in 1989 he could not work as a chef in part because of 
problems with his knees.  He said that he left that job to 
enter physical therapy because of the knees.  He said he 
received training in cooking and food management through VA 
vocational rehabilitation and that vocational rehabilitation 
was going to help him with a consulting business.  He stated 
that he was told training was not feasible and felt he should 
receive extraschedular consideration (Transcript, 9-17).

VA hospitalized the veteran late in 1996 for left knee 
arthroscopy that was planned for his left knee pain.  He 
reported increased pain with weight bearing and stairs and it 
was known he wore bilateral hinged knee braces for patellat 
alignment.  The left knee range of motion was -5 to 140  
degrees with a small effusion, negative anterior-posterior 
drawer test, positive crepitation and patellar apprehension 
test and slight varus and valgus gapping.  He was released 
after two days and told to weight bear as tolerated.  

When VA reexamined him early in 1997 he added that the knees 
felt unstable at times and that the knees did not lock.  It 
was noted that he wore bilateral knee braces to improve his 
stability.  The knees were tender globally to palpation, 
range of motion was 0-125 on the right and 0-95 on the left.  
There was a 1+ anterior drawer sign over booth knees and no 
ligament laxity was noted.  The diagnoses were continued to 
reflect chondromalacia patella of the knees and bilateral 
chronic synovitis of the knees.  The RO continued the 20 
percent rating for each knee and informed the veteran of the 
determination.

The veteran did not appeal the Board decision in November 
1997 that denied compensation for depression, panic attacks, 
chronic fatigue, and defective vision secondary to treatment 
for service-connected synovitis and history of deep vein 
thrombosis.  Regarding the TDIU claim the Board sought 
additional development that consisted of obtaining additional 
VA medical records and vocational rehabilitation records and 
medical examination and clarification of SSA claim status.  

The veteran advised the RO that all treatment had been 
through the VA since 1990.  He did not answer the RO inquiry 
regarding SSA benefits.  The post hospitalization reports 
through early 1997 noted the veteran had no effusion, 
tenderness or laxity when seen in January 1997. 

The VA hospitalization in 1998 for deep vein thrombosis of 
the left leg noted he was umpiring a little league baseball 
game when he developed chest pain and discomfort and came to 
the hospital.  He sought to leave the hospital on account of 
his status as a baseball tournament director and had many 
responsibilities he felt a need to attend to.  He was to wear 
support hose and he could return to prehospital activity as 
he tolerated it.  Other diagnoses were probable pulmonary 
embolism, recurrent and degenerative joint disease of the 
knees.  

When VA examined him in 1998 the veteran said he could not 
work as chef because the standing bothered his knees.  He 
said his present comfort level allowed for operating a car at 
least two hours which is not very bothersome but walking was 
limited to about 10 minutes because of knee pain that was 
worse on the left.  The examiner reported no collapsing of 
either knee and rare locking of the left knee.  There had 
been no patellar dislocation at either knee since the last 
surgery on the knee.  The veteran reportedly had some 
subjective weakness at the left knee and a generalized body 
fatigue.  He complained of occasional left lower leg pain and 
frequent swelling but no numbness.  The left ankle swelled 
but there was no instability and no pain, swelling or 
numbness of the feet.  He did not limp and could walk on his 
toes and heels.  He had 5 degrees of hyperextension of both 
knees and flexion to 125 degrees on the right and 120 degrees 
on the left.  Moderate pain with movement on the right and it 
was described as bothersome on the left.  Both knees had an 
increase in joint fluid that was worse on the left.  He had 
satisfactory quadriceps muscle development and rather severe 
patellar pain and crepitation of both knees.  There was 
degenerative changes of the knee shown on x-ray and loss of 
articular cartilage.  

The examiner's assessment was that the instability had 
improved but that both knees progressed to arthritis and pain 
mostly in the patellar area diagnosed as chronic synovitis 
plus symptomatic patellar chondromalacia and degenerative 
arthritis.  The examiner said that the increased joint fluid 
substantiated that both knees were having problems.  The 
examiner stated that the veteran would probably continue to 
have bothersome symptoms of the knees and that the present 
conservative treatment was reasonable.  Regarding working, 
the examiner said that the veteran had become a very poor 
candidate for work that was mostly standing or walking.  The 
examiner stated that he needed to be in work that was mostly 
sitting with a chance to change position occasionally as 
needed for comfort.  The examiner said that vocational 
rehabilitation might become necessary.  

The VA vascular surgery evaluation found the left leg deep 
vein thrombosis was the result of the knee surgery.  The 
physician said that the symptoms generally could be 
controlled with support hose  and that it was recommended 
that such patients avoid standing or sitting for long periods 
of time as they might have discomfort.  The physician said 
that full employment may be possible depending on job skills 
although some individuals may need retraining.   

The RO in late 1998 issued a rating decision that granted a 
separate 10 percent evaluation for left leg deep vein 
thrombosis under Diagnostic Code 7121 criteria.  This 
resulted in an increase in the combined rating for service 
connected disabilities to 50 percent beginning in March 1997.  
In February 2000 the effective date for the 10 percent rating 
was set in January 1991 which resulted in an adjustment of 
the 50 percent combined rating to the new effective date.  

The veteran's VA vocational rehabilitation training file 
shows that a December 1995 report noted he had not been in 
training since the early 1990's when he withdrew from a 
program because of health.  He reportedly did not meet SSA 
qualifications.  The counseling psychologist discussed his 
disabling conditions and noted he was able to abstract that 
it would be difficult for employers to hire someone such as 
himself due to his reaction to stress, the schedule he was 
currently on and the difficulty being around other people as 
well as his memory problems.  The interviewer noted he did 
not appear to be a reasonably feasible candidate for 
vocational rehabilitation, that he did not appear to be 
employable at this point and was not considered employable.  
It was suggested that he seek referral to VA for his bipolar 
condition and other treatment options were discussed.  

The vocational rehabilitation training file included remote 
records as well and a 1992 report wherein the veteran 
reported numerous problems that prevented a return to 
training.  He reapplied again in 1999 and was placed in a 
program of independent living services to improve the quality 
of daily living.  He was provided a computer and community 
reentry would be facilitated through a local Babe Ruth 
baseball program.  He had been an umpire but now clarified 
rules for the group and would work with youth teaching them 
baseball skills and score keeping skills.  Reportedly he 
sought to use the internet to keep the group in contact with 
the home base and their current league.  The anticipated 
dates for services would be reevaluated in December 1999.

The record included several subsequent reports.  The May 1999 
report noted that he sought to keep records and statistics 
for the baseball league and indicated he would like to be 
active on a local and state level.  He believed this would 
enhance his quality of life and help him remain active in the 
community.  He said he would like to use the computer to keep 
financial records for himself and the baseball league on a 
volunteer basis.  A computer trainer in July 1999 noted the 
veteran had a very strong background in certain programs and 
had created spread sheets, charts and documents.  The veteran 
was in the process of reviewing and determining which 
baseball software program was appropriate.  

The July 1999 reported noted that the veteran was seen only 
in June since he focused on volunteering for the Babe Ruth 
league in July and August when the main season occurred.  In 
August 1999 the computer trainer found him to be making 
strong progress in the independent living program and had a 
strong self directed desire to continue training. 

In report late in October 1999 the program consultant 
reported several contacts with the veteran from August 
through October for individualized course instruction and 
monitoring the effective use of services so that he could 
remain active in the community with an enhanced quality of 
life.  The consultant noted that the veteran had completed 
the volunteer period for the baseball league and use the 
computer to keep statistics and figures at a local and state 
level.  He requested additional software programs that was 
approved.  The consultant said that the veteran's course of 
instruction would be closed since he had successfully 
completed the course objectives and the program.

At a RO hearing in November 2000 regarding a waiver of 
overpayment of his nonservice-connected disability pension, 
the veteran argued that this would cause financial hardship 
since it was the only family income.  

In a December 2000 VA letter the veteran was advised of his 
adjusted nonservice-connection disability pension payment.  
The letter indicated that the payment was calculated based on 
no income from the SSA.  


Criteria

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of 38 C.F.R. § 3.340.  However, if the total 
rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination. 38 C.F.R. § 4.16(a).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  

Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b).

Analysis

During the pendency of this appeal, the President signed the  
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the  
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a),  
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  

As a result of the Board remand, he identified treatment 
providers, his SSA status was clarified, his VA vocational 
rehabilitation file was obtained and VA examinations were 
obtained that included medical opinions regarding employment 
limitations that would likely result from his service-
connected disabilities.   Moreover, the veteran was also 
advised by virtue of the rating decision and statement of the 
case and supplemental statement of the case issued during the  
pendency of the appeal of the type of information or evidence 
that would best service to substantiate his claim.  He was 
notified of the appropriate rating criteria, and was informed  
of what the record must show in order to warrant a TDIU 
rating.   For these reasons, the Board finds that the veteran 
and his representative have been given notice of the types of 
evidence necessary to substantiate his claim.  Accordingly, 
the Board believes that VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed with respect to these  claims.

VCAA also requires the Secretary to make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable  
possibility exists that such assistance would aid in  
substantiating the claim.  Such assistance includes obtaining 
all relevant records, private or public, that the claimant 
adequately identifies and authorizes VA to obtain.  Such 
assistance also includes obtaining a medical examination 
opinion when such examination or opinion is necessary in 
order to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114  
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.  § 
5103A).  These development elements appear to have been 
complied with in the development completed as a result of the 
Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  He 
has referenced a SSA disability claim that apparently has 
been rejected and he has not 
asserted the application with that agency included 
information not in the record that could possibly support the 
TDIU claim."  Gobber v.  Derwinski, 2 Vet. App. 470, 472 
(1992).

In short, the record reflects that the veteran has been  
provided with VA examinations and neither he nor his 
representative has pointed to any additional records which 
have not been obtained and would be relevant to the veteran's 
claim.  Therefore, the Board concludes that all relevant 
evidence which is available has been obtained by the RO to 
the extent possible; consequently, there is no further duty 
to assist the appellant.  See the Veterans Claims Assistance 
Act of 2000,  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000)  [to be codified at 38 U.S.C. § 5103A]

Because the VCAA went into effect after the SOC was issued,  
the Board has considered the applicability of Bernard v.  
Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
Court held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to  
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.  Therefore, the Board finds that it may 
proceed with a decision on the merits  of the veteran's 
claims without prejudice to the veteran.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.  § 5103A).  These 
development elements appear to have been complied with in the 
development completed as a result of the Board remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  He has referenced 
a SSA disability claim that apparently has been rejected and 
he has not 
asserted the application with that agency included 
information not in the record that could possibly support the 
TDIU claim."  Gobber v.  Derwinski, 2 Vet. App. 470, 472 
(1992).

In short, the record reflects that the veteran has been 
provided with VA examinations and neither he nor his 
representative has pointed to any additional records which 
have not been obtained and would be relevant to the veteran's 
claim.  Therefore, the  Board concludes that all relevant 
evidence which is available has been obtained by the RO to 
the extent possible; consequently, there is no further duty 
to assist the  appellant.  See the Veterans Claims Assistance 
Act of 2000,  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) [to be codified at 38 U.S.C. § 5103A]

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful  
occupation by reason of service-connected disabilities shall  
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any  
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular  occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially  gainful 
employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more.  If there are two or more  
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70  
percent or more.  38 C.F.R. § 4.16(a). 

A claim for a total disability rating based upon 
unemployability "presupposes that the rating for the  
[service-connected] condition is less than 100%, and only  
asks for TDIU because of 'subjective' factors that the  
'objective' rating does not consider."  Vettese v. Brown, 7  
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in  
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet  
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be  submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.  Here the veteran does not meet the threshold for 
schedular consideration since the combined service-connected 
disability rating is 50 percent.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining  
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the  
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial  
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent  
opinion of the chief legal officer of VA. 38 U.S.C.A. 7104(c)  
(West 1991).  In a pertinent precedent decision, the VA  
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an  
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a  
substantially gainful occupation.  VAOPGCPREC 75-91.

As discussed in detail above, the veteran does not meet the 
percentage  prerequisite provided in 38 C.F.R. 4.16(a) for 
consideration of entitlement to TDIU.  38 C.F.R. § 4.25.  
Although the vocational rehabilitation records in 1999 refer 
to a 70 percent "SC" disability rating, the February 2000 
rating decision shows the combined nonservice-connected 
disability rating is 70 percent but the service-connected 
disability rating remains 50 percent.  Nonetheless, he may be 
entitled to TDIU based on extraschedular  considerations 
under 38 C.F.R. 4.16(b).  The question to be addressed is 
whether there are unusual circumstances, peculiar to this 
veteran, that prevent him by reason of his service-connected 
disabilities from securing or obtaining  substantial gainful 
employment.

The Board has considered whether the veteran's service- 
connected disabilities render him unable to secure or 
maintain substantially gainful employment.  The veteran's 
service- connected disabilities and their impact on his 
employability have been discussed in recent medical 
examinations.  In essence, in addressing the issue of 
entitlement to a total disability rating the Board is 
confronted with the problem of sorting  out the relationships 
between the veteran's service-connected disabilities and his 
various non-service connected disabilities as they impact on 
his employability.  As discussed below, although the veteran 
contends that service-connected disabilities have caused him 
to be unable to be employed, other evidence of record notes 
his inability to work in connection with a nonservice-
connected psychiatric disability.

After reviewing the record, the Board finds that the 
veteran's service-connected disabilities are not of such  
severity as to render him unable to secure or follow  
substantially gainful employment.  In essence, the Board  
believes that the medical evidence of record does tend to 
support the proposition that he is not unemployable solely 
due to his service-connected disabilities.  The veteran has 
indicated he probably could not return to work as a chef 
because of his bilateral knee disability.  However he also 
indicated other disabling manifestations not related to 
service connected disorders prevented him from obtaining 
other types of work.  He was able to complete VA vocational 
rehabilitation training and recently completed another 
independent living program successfully.  In this program he 
demonstrated competence in data processing and organizational 
skills.  In addition he also reported umpiring that no doubt 
required him to stand for a significant period of time, 
although he did have an episode of embolism during this 
activity.  

Thus, the Board believes that the weight of medical evidence 
is against that claim.  As noted above, the Board cannot 
ignore the impairment in occupational functioning due to his 
knees and embolism.  However, although VA examiners found 
limitations in the type of work he could perform, neither 
found him unable to work form knee or vascular impairment.  
From the vocational rehabilitation records, the veteran 
obviously has an appreciable handicap but he was able to 
complete the recent vocational rehabilitation sponsored 
program.  The interim evaluations showed he had developed and 
applied sophisticated data management skills.  He was 
apparently able to perform the activities with no appreciable 
interference from his service-connected disabilities.

In summary, the Board finds that the preponderance of  
competent and probative evidence of record demonstrates that  
the veteran's service-connected disabilities do not prevent  
him from securing and following substantially gainful 
employment.  Thus referral for extraschedular consideration 
is not warranted.

Hence, we look to § 4.16 for a definition of a "substantially 
gainful occupation" and find the regulation provides in 
paragraph (a) that marginal employment shall not be 
considered substantially gainful employment, and that 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person."  38 C.F.R. 
§ 4.16 (a).  (Neither paragraph (b) nor former paragraph (c) 
of § 4.16 contains any information pertinent to an inquiry as 
to the meaning of the terms "employability" or "substantially 
gainful occupation" under § 3.343 as applied to TDIU rating-
reduction cases.) 

Although in Moore, the Court recognized the need for a clear 
definition of unemployability, it was noted in Faust v West, 
13 Vet. App. 342 (2000) that the VA Secretary had yet to 
issue a clear definition of substantially gainful employment.  
The Court-articulated definition of engaging in a 
substantially gainful occupation considered both that 
person's abilities and his employment history.  SSA 
regulations define substantially gainful activity as work 
that involves doing significant productive physical or mental 
duties; and (b) is done for pay or profit." 20 C.F.R. 
§ 404.1509 (1999).  

More recently the decision in Bowling v. Principi, No. 99-
2264 (U.S. Vet. App. May 8, 2001) addressed the application 
of § 4.16(b) which is controlling here.  The Court observed 
the eligibility for TDIU under § 4.16(b) is premised on the 
claimant's being unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  The Court noted that in Faust it was held that 
a person is engaged in a substantially gainful occupation 
when that occupation provided annual income that exceeded the 
poverty threshold for one person.  Faust v. West, 13 Vet.App. 
342, 355-56 (2000) (emphasis added). 

In this case the veteran receives no income from employment 
since he has volunteered with a baseball league and has 
stated under oath that his only income was VA compensation.  
The other relevant criterion of § 4.16(b) that a TDIU 
claimant be unable to secure and follow a substantially 
gainful occupation on account of service-connected 
disabilities.  The medical opinions stated the limitations on 
employment on account of service-connected disabilities were 
essentially in standing and walking or sitting for long 
periods.  Thus the two medical opinions in essence found him 
capable of working in occupations that would not demand such 
activity.  He also has demonstrated through the successful 
completion of the recent vocational training program that he 
could evaluate the respective merits of competing data 
management programs and apply the technology skills to a 
successful volunteer effort.  Thus the Board does not 
speculate as to his ability work in view of the recent 
medical statements on his ability to work and the VA 
vocational training evaluation.  The Board believes this 
evidence supports a different result than reached in James v. 
Brown, 7 Vet.App. 495, 497 (1995) and Brown (Mitchell) v. 
Brown, 4 Vet.App. 307, 309 (1993).  His previous occupational 
history and educational achievements are noted and no doubt 
were factors in his successful completion of the recent VA 
vocational program.  Further, the interim vocational 
assessments do not indicate the veteran found his service-
connected disabilities interfered with activity or ability to 
work with the computer in completing necessary tasks.  Thus, 
some gainful work of this type would appear feasible since it 
undoubtedly takes into account the medically determined 
limitations on work activity imposed by the service-connected 
disabilities.  Gleicher v. Derwinski, 2 Vet.App. 26, 28 
(1991).  

That Board believes the medical opinions of record indicate 
that the veteran is capable of employment.  The vocational 
training program he recently competed is also evidence of his 
capability of securing and following an occupation.  There 
was nothing to indicate he had any appreciable difficulty 
with the skills necessary to complete successfully the 
vocational rehabilitation program for independent living on 
account of his service-connected disabilities.  Nor does the 
veteran dispute that SSA has found him employable or advise 
that the adverse decision in that claim has been reversed or 
that he continues to pursue the claim.  See Pond v. West, 12 
Vet.App. 341, 345 (1999); Beaty v. Brown, 6 Vet.App. 532, 537 
(1994).  Even if an unequivocal professional opinion that the 
veteran was unemployable is not an evidentiary prerequisite 
to a TDIU rating. Id. at 537-39, the facts remains neither VA 
medical opinion was equivocal, both found he had limitations 
in the type of work he could perform, but taking that into 
account with needed training he could work.  The examiners 
noted the potential need for retraining and vocational 
training was completed.  He was not infeasible for training 
in spite of the employment handicap from his service-
connected disabilities.  


ORDER

Entitlement to TDIU is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

